IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

WILTA GEDEUS,                            NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-1991

REEMPLOYMENT ASSISTANCE
APPEALS COMMISSION and
EXPICARE NURSING AGENCY
INC.,

      Appellees.

_____________________________/

Opinion filed March 31, 2016.

An appeal from an order of the Reemployment Assistance Appeals Commission.

Wilta Gedeus, pro se, Appellant.

Norman Blessing, General Counsel, and Cristina A. Velez, Appellate Counsel,
Tallahassee, for Appellee Reemployment Assistance Appeals Commission.




PER CURIAM.

      AFFIRMED.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.